Name: Commission Regulation (EEC) No 3518/92 of 4 December 1992 laying down detailed rules for the application of the specific measures for the Azores as regards pineapple production
 Type: Regulation
 Subject Matter: economic policy;  plant product;  cooperation policy;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31992R3518Commission Regulation (EEC) No 3518/92 of 4 December 1992 laying down detailed rules for the application of the specific measures for the Azores as regards pineapple production Official Journal L 355 , 05/12/1992 P. 0021 - 0021 Finnish special edition: Chapter 3 Volume 46 P. 0088 Swedish special edition: Chapter 3 Volume 46 P. 0088 COMMISSION REGULATION (EEC) No 3518/92 of 4 December 1992 laying down detailed rules for the application of the specific measures for the Azores as regards pineapple productionTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), and in particular Article 30 thereof, Whereas Article 30 of Regulation (EEC) No 1600/92 provides for the granting of aid for the production of up to 2 000 tonnes of fresh pineapples per year; whereas the detailed rules for the application of that aid scheme should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Interested producers established in the Azores shall submit applications to the competent authorities designated by Portugal for aid for their harvested production of fresh pineapples covered by CN code 0804 30 during the following periods: - in January for production harvested in July to December of the previous year, - in July for production harvested from January to June of the year in question. Article 2 1. Aid applications shall include at least the following particulars: - the applicant's full name and address, - the quantity of pineapples harvested during the periods in question, - the area cultivated for such production. 2. The competent authorities shall conduct all verifications considered necessary, including in particular on-the-spot checks. 3. The Portuguese authorities shall take the measures necessary to ensure that the annual quantities in respect to which the aid is granted do not exceed 2 000 tonnes as set out in Article 30 of Regulation (EEC) No 1600/92. 4. The Community aid shall be paid within the two months following the submission of aid applications. Article 3 The rate to be applied for the conversion into national currency of the aid for the production of fresh pineapples shall be the agricultural conversion rate in force on the first day of the harvest period concerned. Article 4 1. Where aid is paid unduly, the competent authorities shall recover the amounts paid, plus interest payable from the date of payment of the aid until its actual recovery. The rate of interest applying shall be that in force for similar recovery operations under national law. 2. The aid recovered and, where applicable, the interest shall be paid to the paying agencies or departments and deducted by the latter from expenditure financed by the European Agricultural Guidance and Guarantee Fund. Article 5 Portugal shall notify the Commission before 1 November each year of the quantities harvested in respect of which aid has been paid. Portugal shall notify any measures adopted pursuant to Article 2 (3). Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1.